                        Case 1:19-cv-00633-KPF Document 106 Filed 05/14/20 Page 1 of 2




                                                                      300 North LaSalle
                                                                      Chicago, IL 60654
              Gianni Cutri, P.C.                                        United States
           To Call Writer Directly:                                                                                                  Facsimile:
              +1 312 862 3372                                         +1 312 862 2000                                             +1 312 862 2200
          Gianni.cutri@kirkland.com
                                                                      www.kirkland.com




                                                                      May 14, 2020

          VIA ECF

          Hon. Katherine Polk Failla
          United States District Court
          Southern District of New York
                                                                                              MEMO ENDORSED
          40 Foley Square, Room 2103
          New York, NY 10007


                              Re:        True Spec Golf LLC, et al., v. Club Champion LLC, No. 19-cv-633-KPF

          Dear Judge Failla:

                 We represent Defendant Club Champion LLC (“Club Champion”) in the above-
          referenced action. Pursuant to Your Honor’s Individual Rule of Practice No. 9(B) (Revised:
          January 9, 2020), Club Champion submits this letter motion seeking leave to file certain
          documents under seal.

                 Club Champion filed today via ECF a redacted copy of its Response to True Spec Golf
          LLC and Club-Conex LLC’s (together, “Plaintiffs”) request for an Order preventing Club
          Champion from using discovery from this litigation in the related inter partes review (“IPR”)
          proceeding (“Club Champion’s Response”), including exhibits.

                  Club Champion’s Response contains information that Plaintiffs have designated as
          “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL -
          ATTORNEYS’ EYES ONLY,” including information from an exhibit to the deposition of Mr.
          Hoyt McGarity, which Plaintiffs designated as “HIGHLY CONFIDENTIAL - ATTORNEYS’
          EYES ONLY,” quotes from the transcript of the deposition of Mr. Hoyt McGarity, which
          Plaintiffs designated as “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” and quotes from the
          declaration of Mr. John G. Plumpe, which Plaintiffs designated as “HIGHLY CONFIDENTIAL
          - ATTORNEYS’ EYES ONLY.”

                    Pursuant to Your Honor’s Individual Rules of Practice 9(B)-(C):

                    •    A redacted version of Club Champion’s Response was publicly filed on ECF as well
                         as an unreacted version under seal with the proposed redactions highlighted.


Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
           Case 1:19-cv-00633-KPF Document 106 Filed 05/14/20 Page 2 of 2




Hon. Katherine Polk Failla
May 14, 2020
Page 2


       •    Exhibits 6, 8-9 to Club Champion’s Response were filed on ECF with a single page
            marked “SEALED” in place of the exhibit.

        Pursuant to Your Honor’s Individual Rule of Practice 9(B)(ii), Club Champion will email
to Chambers (1) a clean copy of each document it seeks leave to file redacted or fully sealed and
(2) a copy of Club Champion’s Response highlighting the information that has been redacted in
the ECF filing.

       For the foregoing reasons, Club Champion requests that this Court grant its motion to file
under seal.

                                                    Sincerely,

                                                    /s/ Gianni Cutri

                                                    Gianni Cutri, P.C.



Application GRANTED. The letter response and exhibits filed at
Dkt. #103 and Dkt. #105 shall remain under seal with viewing
privileges granted only to the parties and to Court personnel.



Dated: May 14, 2020                               SO ORDERED.
       New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
